DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the amendments filed on 02/24/2022.
Claims 1-5, 8, 10-16 are pending.
Claims 6-7 and 9 are cancelled.
Claims 14-16 are added.
Claims 1-5, 8 and 10-13 are further amended.
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant arguments regarding 35 USC103; pages 9-13, claims 1 and 10-12; filed on 02/24/2022. Applicant argues that the prior art of record fails to teach or suggest the following amended claim limitations:“a first communication device and a second communication device, each of the first communication device and the second communication device including: a processor”“wherein the first communication device includes a first communication unit configured to execute transmitting a first signal to the second communication device at a first predetermined period which is a time period set in advance as a transmission cycle of the first signal”“wherein the second communication device includes a second communication unit configured to receive the first signal transmitted from the first communication unit via the communication path”“is configured to execute detecting an abnormality of a communication state of the communication message in the network based on a number of the first signal that are received in the first predetermined period” “ the second communication device pauses the detecting of the abnormality of the communication state of the communication message in the network during the second predetermined  period”“wherein, if the first signal is received for a second time before the first predetermined period elapses after the first signal has been received for the first time in a second predetermined period”“is paused by excluding the first signal that is received for the second time from the signals used for detection of the abnormality of the communication state of the communication message in the network”“the second predetermined period being a time period until the second communication unit receives two  first signals after the second communication device has started up to operate”
Examiner’s ResponseWith regards to applicant arguments regarding 35 USC103; pages 9-13, claims 1 and 10-12; filed on 02/24/2022 have been fully considered but they are not persuasive.With regards to claim limitation, “a first communication device and a second communication device, each of the first communication device and the second communication device including: a processor”,  Mitsuhiro discloses a (020/030) vehicle communication system electronic control (comprising) units (or ECUs) as communication devices (for) exchange of information, first ECU and second ECU. Mitsuhiro discloses a (026/027) that ECU(s) include processing unit and storage device that stores program to provide functions and/or operations. Therefore the Examiner believes that Mitsuhiro does teach or suggest a vehicle communications system with a first and second device for receiving and transmitting messages which is similar to specification. (see para spec 025/065).
With regards to claim limitation, “wherein the first communication device includes a first communication unit configured to execute transmitting a first signal to the second communication device at a first predetermined period which is a time period set in advance as a transmission cycle of the first signal”, “wherein the second communication device includes a second communication unit configured to receive the first signal transmitted from the first communication unit via the communication path”, Mitsuhiro discloses (020/030) a vehicle communication system electronic control (comprising) units (or ECUs) as communication devices (for) exchange of information, first ECU and second ECU. Mitsuhiro discloses (022/031) transmitting communication messages (via) communication path at a fixed transmission interval. Therefore the Examiner believes that Mitsuhiro does teach or suggest transmitting/receiving communications such as messages with identifiers via a first and second device in a communication system during a predetermined/fixed time interval.
With regards to claim limitation, “is configured to execute detecting an abnormality of a communication state of the communication message in the network based on a number of the first signal that are received in the first predetermined period” and  “ the second communication device pauses the detecting of the abnormality of the communication state of the communication message in the network during the second predetermined  period” Mitsuhiro discloses (017/039) monitoring plurality of message, determines communication state is abnormal. Mitsuhiro discloses (045) communication message (at) reception interval T1; (wherein) determination result that there is an abnormality in the communication state. Therefore the Examiner believes that Mitsuhiro does teach or suggest detecting abnormalities in communication state based on monitoring and/analyzing multiple messages within a predefined interval.With regards to claim limitation, “wherein, if the first signal is received for a second time before the first predetermined period elapses after the first signal has been received for the first time in a second predetermined period”, Galula discloses (0067/156/158) receiving a message twice (same message ID) at  first threshold (time) interval; second threshold (time) interval. Therefore the Examiner believes that Galula does teach or suggest receiving a first message at first/second time threshold intervals with no variations.
With regards to claim limitation, “is paused by excluding the first signal that is received for the second time from the signals used for detection of the abnormality of the communication state of the communication message in the network” Galula discloses (072/079/251) delaying message transmission (based on) detecting anomalous message, message received at a second time. Therefore the Examiner believes that Galula does teach or suggest pausing/excluding messages received at a second interval determined to be abnormal.
With regards to claim limitation, “the second predetermined period being a time period until the second communication unit receives two first signals after the second communication device has started up to operate” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhiro (JP2014187445) in view of Galula (US20170013005) and in further view of Takada (US20130139018).
As to claim 1, Mitsuhiro teaches a communication system comprising: at least a first communication device and a second communication device, each of the first communication device and the second communication device (¶0020 vehicle communication system electronic control units as communication devices; ECUs exchange, transmit, receive information: ¶0030 first ECU 11, second ECU12 (communication devices)) including: a processor; and a memory that stores instructions (¶0026 ECU includes  processing unit; ¶0027 processing unit  includes storage device that stores programs) that, when executed by the processor, facilitates performance of operations, (¶0027 program executed by device to provide control function) wherein the first communication device includes a first communication unit configured to execute communicating a communication message in a network via a communication path (¶0020 electronic control units (ECUs) transmit and receive information; ¶0022 transmits a communication message (via) communication path; ¶0030 first ECU 11, second ECU12 (first/second communication devices)) by transmitting a first signal to which an identifier is assigned to the second communication device at a first predetermined period which is a time period set in advance as a transmission cycle of the first signal; (¶0021 assigns message ID; ¶0031 first ECU  sends the communication  at a transmission interval , T1; fixed (predefined/predetermined) cycle; ¶0035 first ECU 11 transmitting the communication message M1 (first message) and the second ECU 12 receiving the communication message) and wherein the second communication device includes a second communication unit configured to receive the first signal transmitted from the first communication unit via the communication path, (¶0020 ECUs  mutually exchange (transmit and receive)  information (messages); ¶0022 transmits a communication message (via)  communication path; ¶0035 second ECU 12 receiving the communication message;  first ECU 11 transmitting the communication message) and is configured to execute detecting an abnormality of a communication state of the communication message in the network (¶0039 determined that an abnormality has occurred in the communication state of the communication message) based on a number of the first signal that are received in the first predetermined period, (¶0017 monitors a plurality of messages determines that the communication state of another communication message is abnormal; ¶0045 reception interval of message, T1; determination result that there is an abnormality in the communication state of the communication message, detected; ¶0047 communication abnormality based on the communication message(s)) the second communication device pauses the detecting of the abnormality of the communication state of the communication message in the network during the second predetermined  period (¶0039 second ECU 12  determine that the communication state of the communication message M1 is abnormal; ¶0047 communication message M1 is transmitted transmission interval T1 + (second/different time interval); ¶0048 second ECU 12 perform delaying transmitting that the communication; communication has an abnormality).
Although Mitsuhiro teaches the system recited above, wherein Mitsuhiro fails to expressly teach wherein, if the first signal is received for a second time before the first predetermined period elapses after the first signal has been received for the first time in a second predetermined period and is paused by excluding the first signal that is received for the second time from the signals used for detection of the abnormality of the communication state of the communication message in the network.
Galula, however discloses, wherein, if the first signal is received for a second time before the first predetermined period elapses (¶0133 first message received; ¶0156 message received at same threshold, time interval; ¶0158 receive messages; same message) after the first signal has been received for the first time in a second predetermined period, (¶0067 determine a time interval between two messages; same message; first threshold interval; second threshold interval; ¶0144 calculate interval, time lapse between messages; ¶0156 message received at same threshold, time interval) is paused by excluding the first signal that is received for the second time from the signals (¶0061 receiving message, first message; ¶0067 same message; (received at) first threshold interval; second threshold interval; ¶0079 detecting anomalous message, delaying message (transmission) used for detection of the abnormality of the communication state of the communication message in the network, (¶0079 detecting anomalous message). 
Thus given the teachings of Galula it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Galula and Mitsuhiro for pausing and excluding a signal/communication received within two fixed intervals. One of ordinary skill in the art would be motivated to allow for a monitoring device/system to learn values within received messages. (See Galula para 0191)
Although the combination of Mitsuhiro and Galula teach the system recited above, wherein the combination of Mitsuhiro and Galula, fails to expressly teach the second predetermined period being a time period until the second communication unit receives two first signals after the second communication device has started up to operate.
Takada, however discloses, the second predetermined period being a time period until the second communication unit receives two first signals (¶0114 first cycle communication starts, transmits the message A; ¶0115 first cycle communication starts, transmits the message B; ¶0117 message A received by ECU 1b; ¶0120 message B received by ECU 1b; messages received during second cycle) after the second communication device has started up to operate. (¶0111 communication starts by wake-up of each of the ECUs; ECU 1 b; ¶0148 ECU in communication system wakes up start-up sequence; ECUs processing received messages).
Thus given the teachings of Takada it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Takada, Mitsuhiro and Galula for a second device starts/wakes after receiving two communications/messages during second fixed cycle. One of ordinary skill in the art would be motivated to allow for using CAN protocol to conduct cyclic redundancy checks for detecting errors in messages. (See Takada para 0029)
As to claim 2, the combination of Mitsuhiro, Galula and Takada teach the system recited in claim 1, wherein Takada further teaches The communication system according to claim 1, wherein the second predetermined period includes a period after a return from a state in which a signal is not receivable from the network. (¶0096 ACK is transmitted when start-up, sleep of the system(device); ¶0119 communications related to a second cycle; ¶0152 does not receive ACK, message; ¶0170 ECU returns from a state)
Thus given the teachings of Takada it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Takada, Mitsuhiro and Galula for not receiving notification of device/unit returning to a state/mode during a fixed cycle. One of ordinary skill in the art would be motivated to allow for synchronization of ECUs for determining success/failure of message exchanges. (See Takada para 0082)
As to claim 3, the combination of Mitsuhiro, Galula and Takada teach the system recited in claim 1, wherein Takada further teaches The communication system according to claim 1, wherein the second predetermined period includes a period after a return from a state in which a signal is not transmittable to the network. (¶0119 communications related to a second cycle, ¶0126 a predetermined period; a message is not transmitted; ¶0170 ECU returns from a state).
Thus given the teachings of Takada it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Takada, Mitsuhiro and Galula for not receiving notification of device/unit returning to a state/mode during a fixed cycle. One of ordinary skill in the art would be motivated to allow for utilizing time division to avoid message collisions and ensure communication is received. (See Takada para 0089)
As to claim 4, the combination of Mitsuhiro, Galula and Takada teach the system recited in claim 1, wherein Galula further teaches The communication system according to claim 1, further comprising: a storage area, reserved in the memory, configured to store a signal to be transmitted, (¶0121 messages stored, storage system; ¶0129 message is transmitted) wherein the second predetermined period includes a period after a start of a communication when the communication starts in a state in which a signal exceeding a predetermined amount is stored in the storage area. (¶0062 transmit a messages according to time interval; ¶0072 second interval threshold; ¶0098 messages stored in integer counters; ¶0104 counters exceed maximum (storage/messages).
Thus given the teachings of Galula it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Galula, Mitsuhiro and Takada start transmitting during second interval when capacity is exceeded. One of ordinary skill in the art would be motivated to allow for establishing and monitoring thresholds associated with message storage. (See Galula para 0067)
As to claim 8, the combination of Mitsuhiro, Galula and Takada teach the system recited in claim 1, wherein Mitsuhiro further teaches The communication system according to claim 1, wherein the operations further comprise: storing to memory identification information having a lowest priority among identification information allocated to the second communication device (¶0015 communication messages that have lower priority, (and)  message ID; ¶0021 structure of a communication message is provided with a message ID; content of the communication message is stored) wherein the second predetermined period is set as a period until a signal with the identification information having the lowest priority among the identification information allocated to the second communication device  is received. (¶0035 second ECU receiving the communication message (with) message ID; ¶0038 reception interval (is) longer by a predetermined period; ¶0040 communication message, has a lower priority).
As to claim 10, Mitsuhiro teaches a communication system comprising: at least a first communication device and a second communication device, (¶0020 communication system electronic control units as communication devices; ¶0030 first ECU 11, second ECU12 (communication devices)) each of the first communication device and the second communication device including: a processor; and a memory that stores instructions (¶0026 ECUs  includes an information processing unit; ¶0027 processing unit  includes storage device that stores  programs; ¶0030 first ECU 11, second ECU12 (communication devices)) that, when executed by the processor, facilitates performance of operations, (¶0027 program executed by device to provide control function) wherein the first communication device includes a first communication unit configured to execute communicating a communication message in a network via a communication path (¶0020 electronic control units (ECUs) transmit and receive information; ¶0022 transmits a communication message (via)  communication path; ¶0030 first ECU 11, second ECU12 (first/second communication devices) by transmitting a first signal to which an identifier is assigned to the second communication device at a first predetermined period which is a time period set in advance as a transmission cycle of the first signal; (¶0021 assigns message ID; ¶0031 first ECU 11 sends the communication  at a transmission interval , T1; fixed (predefined/predetermined) cycle; ¶0035 first ECU 11 transmitting the communication message M1 (first message) and the second ECU 12 receiving the communication message) and wherein the second communication device includes a second communication unit configured to receive the first signal transmitted from the first communication unit by  the communication path, (¶0020 ECUs  mutually exchange (transmit and receive)  information (messages); ¶0022 transmits a communication message (via)  communication path; ¶0035 second ECU 12 receiving the communication message; first ECU 11 transmitting the communication message) and is configured to execute determining that an abnormality exists in a communication state of the communication message in the network (¶0039 determined that an abnormality has occurred in the communication state of the communication message) when  the first signal is received in the first predetermined period (¶0035 receiving the communication message M1 (at) transmission interval T1) the second communication device pauses the detecting of the abnormality of the communication state of the communication message in the network during the second predetermined period (¶0039 second ECU 12  determine that the communication state of the communication message M1 is abnormal; ¶0047 communication message M1 is transmitted transmission interval T1 + (second/different time interval); ¶0048 second ECU 12 perform delaying transmitting that the communication; communication has an abnormality).
Although Mitsuhiro teaches the system recited above, wherein Mitsuhiro fails to expressly teach wherein, if the first signal is received for a second time before the first predetermined period elapses after the first signal has been received for the first time in a second predetermined period and is paused by excluding the first signal that is received for the second time from the signals used for detection of the abnormality of the communication state of the communication message in the network.
Galula, however discloses, wherein, if the first signal is received for a second time before the first predetermined period elapses (¶0133 first message received; ¶0156 message received at same threshold, time interval; ¶0158 receive messages; same message) after the first signal has been received for the first time in a second predetermined period, (¶0067 determine a time interval between two messages; same message; first threshold interval; second threshold interval; ¶0144 calculate interval, time lapse between messages; ¶0156 message received at same threshold, time interval) is paused by excluding the first signal that is received for the second time from the signals used for detection of the abnormality of the communication state of the communication message in the network, (¶0061 receiving message, first message; ¶0067 same message; (received at) first threshold interval; second threshold interval; ¶0079 detecting anomalous message, delaying message (transmission).
Thus given the teachings of Galula it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Galula and Mitsuhiro for pausing and excluding a signal/communication received within two fixed intervals. One of ordinary skill in the art would be motivated to allow for maintaining a model for calculating measuring rate of change within measures. (See Galula para 0246) 
Although the combination of Mitsuhiro and Galula teach the system recited above, wherein the combination of Mitsuhiro and Galula, fails to expressly teach the second predetermined period being a time period until the second communication unit receives two first signals after the second communication device has started up to operate.
Takada, however discloses, the second predetermined period being a time period until the second communication unit receives two first signals (¶0114 first cycle communication starts, transmits the message A; ¶0115 first cycle communication starts, transmits the message B; ¶0117 message A received by ECU 1b; ¶0120 message B received by ECU 1b; messages received during second cycle) after the second communication device has started up to operate. (¶0111 communication starts by wake-up of each of the ECUs; ECU 1 b; ¶0148 ECU in communication system wakes up, power-on, start-up sequence).
Thus given the teachings of Takada it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Takada, Mitsuhiro and Galula for One of ordinary skill in the art would be motivated to allow for second device starts/wakes after receiving two communications/messages during second fixed cycle. One of ordinary skill in the art would be motivated to allow for receiving messages based on remote transmission request. (See Takada para 0099)
As to claim 11, Mitsuhiro teaches A communication method by way of a computer installed at a vehicle, wherein the computer is associated with at least a first communication device and a second communication device, (¶0020 vehicle communication system; communication system electronic control units as communication devices; ¶0030 first ECU 11, second ECU12 (communication devices)) each of the first communication device and the second communication device including a processor, the method comprising: executing, via the first communication device that includes a first communication unit, (¶0026 ECU  includes  processing unit; ¶0027 processing unit  includes storage device that stores  programs; ¶0030 first ECU 11, second ECU12 (communication devices)) communicating a communication message in a network via a communication path (¶0020 electronic control units (ECUs) transmit and receive information; ¶0022 transmits a communication message (via)  communication path; ¶0030 first ECU 11, second ECU12 (first/second communication devices)) by transmitting a first signal to which an identifier is assigned to the second communication device at a first predetermined period which is a time period set in advance as a transmission cycle of the first cycle;  (¶0021 assigns message ID (to) communication message; ¶0031 transmission fixed cycle, interval T1; message M1; ¶0035 second ECU 12 receiving the communication message; first ECU 11 transmitting the communication message)  and detecting, via the second communication device that includes a second communication unit that receives the first signal transmitted from the first communication unit via the communication path, an abnormality of a communication state of a communication message in a network (¶0022 transmits a communication message (via)  communication path; ¶0035 second ECU 12 receiving the communication message;  first ECU 11 transmitting the communication message; ¶0039 second ECU, determined that an abnormality has occurred in the communication state of the communication message) based on a number of the first signal that are received in the first predetermined period; ((¶0017 monitors a plurality of messages determines the communication state of communication message is abnormal; ¶0045 determination result that there is an abnormality in the communication state of the communication message; ¶0047 communication abnormality based on the communication message(s)) the second communication device pauses the detecting of the abnormality of the communication state of the communication message in the network during the second predetermined period (¶0039 second ECU 12  determine that the communication state of the communication message M1 is abnormal; ¶0047 communication message M1 is transmitted transmission interval T1 + (second/different time interval); ¶0048 second ECU 12 perform delaying transmitting that the communication; communication has an abnormality).
Although Mitsuhiro teaches the system recited above, wherein Mitsuhiro fails to expressly teach wherein, if the first signal is received a second time before the first predetermined period elapses after the first signal has been received for a first time in a second predetermined period and is by excluding the first signal that is received for the second time from the signals used for detection of the abnormality of the communication state of the communication message in the network.
Galula, however discloses, wherein, if the first signal is received a second time before the first predetermined period elapses (¶0133 first message received; ¶0156 message received at same threshold, time interval; ¶0158 receive messages; same message)after the first signal has been received for a first time in a second predetermined period (¶0067 determine a time interval between two messages; same message; first threshold interval; second threshold interval; ¶0144 calculate interval, time lapse between messages; ¶0156 message received at same threshold, time interval) is by excluding the first signal that is received for the second time from the signals used for detection of the abnormality of the communication state of the communication message in the network, (¶0061 receiving message, first message; ¶0067 same message; (received at) first threshold interval; second threshold interval; ¶0079 detecting anomalous message, delaying message (transmission).
Thus given the teachings of Galula it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Galula and Mitsuhiro for pausing and excluding a signal/communication received within two fixed intervals. One of ordinary skill in the art would be motivated to allow for maintaining and analyzing records/logs to determine abnormal events within communications/messages. (See Galula para 0159)
Although the combination of Mitsuhiro and Galula teach the system recited above, wherein the combination of Mitsuhiro and Galula, fails to expressly teach he second predetermined period being a time period until the second communication unit receives two first signals after the second communication device has started up to operate.
Takada, however discloses, the second predetermined period being a time period until the second communication unit receives two first signals (¶0114 first cycle communication starts, transmits the message A; ¶0115 first cycle communication starts, transmits the message B; ¶0117 message A received by ECU 1b; ¶0120 message B received by ECU 1b; messages received during second cycle) after the second communication device has started up to operate. (¶0111 communication starts by wake-up of each of the ECUs; ECU 1 b; ¶0148 ECU in communication system wakes up, power-on, start-up sequence).
Thus given the teachings of Takada it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Takada, Mitsuhiro and Galula for One of ordinary skill in the art would be motivated to allow for second device starts/wakes after receiving two communications/messages during second fixed cycle. One of ordinary skill in the art would be motivated to allow for conducting redundancy checks by identifying frame field information indicating an end of frame associated with message/signal. (See Takada para 0097)
As to claim 12, Mitsuhiro teaches A computer readable non-transitory recording medium including a program causing a computer associated with at least a first communication device and a second communication device, (¶0048 ECU connected as communication device; ¶0067 ECU(s) further includes a processor; ¶0068 processor is composed of storage storing programs to provide various control functions) wherein each of the first communication device and the second communication device includes a processor, and wherein the computer is installed at a vehicle, (¶0020 communication system electronic control units as communication devices; ¶0030 first ECU 11, second ECU12 (communication devices); ¶0067 ECU(s) further includes a processor; ¶0068 processor  is composed of  storage storing programs to provide various control functions) the computer performing: executing, via the first communication device that includes a first communication unit, communicating a communication message in a network via a communication path (¶0020 electronic control units (ECUs) transmit and receive information; ¶0022 transmits a communication message (via)  communication path; ¶0030 first ECU 11, second ECU12 (first/second communication devices)) by transmitting a first signal to which an identifier is assigned to the second communication device at a first predetermined period which is a time period set in advance as a transmission cycle of the first cycle; (¶0021 assigns message ID; ¶0031 first ECU 11 sends the communication  at a transmission interval , T1; fixed (predefined/predetermined) cycle; ¶0035 first ECU 11 transmitting the communication message M1 (first message) and the second ECU 12 receiving the communication message) and detecting, via the second communication device that includes a second communication unit that receives the first signal transmitted from the first communication unit via the communication path, an abnormality of a communication state of a communication message in a network (¶0039 determined that an abnormality has occurred in the communication state of the communication message; second ECU  determine that the communication state of the communication message M1 is abnormal) based on a number of the first signal that are signals received in the first predetermined period; (¶0017 monitors a plurality of messages determines that the communication state of another communication message is abnormal; ¶0045 determination result that there is an abnormality in the communication state of the communication message) the second communication device pauses the detecting of the abnormality of the communication state of the communication message in the network during the second predetermined period (¶0039 second ECU 12  determine that the communication state of the communication message M1 is abnormal; ¶0047 communication message M1 is transmitted transmission interval T1 + (second/different time interval); ¶0048 second ECU 12 perform delaying transmitting that the communication; communication has an abnormality).
Although Mitsuhiro teaches the system recited above, wherein Mitsuhiro fails to expressly teach wherein if the first signal is received for a second time before the first predetermined period elapses after the first signal has been received for a first time in a second predetermined period and by excluding the first signal that is received for the second time from the signals used for detection of the abnormality of the communication state of the communication message in the network.
Galula, however discloses, wherein if the first signal is received for a second time before the first predetermined period elapses  (¶0133 first message received; ¶0156 message received at same threshold, time interval; ¶0158 receive messages; same message) after the first signal has been received for a first time in a second predetermined period, (¶0067 determine a time interval between two messages; same message; first threshold interval; second threshold interval; ¶0144 calculate interval, time lapse between messages; ¶0156 message received at same threshold, time interval) by excluding the first signal that is received for the second time from the signals used for detection of the abnormality of the communication state of the communication message in the network, (¶0061 receiving message, first message; ¶0067 same message; (received at) first threshold interval; second threshold interval; ¶0079 detecting anomalous message, delaying message (transmission).
Thus given the teachings of Galula it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Galula and Mitsuhiro for pausing and excluding a signal/communication received within two fixed intervals. One of ordinary skill in the art would be motivated to allow for isolating a vehicle node from the network to avoid routing messages. (See Galula para 0134)
Although the combination of Mitsuhiro and Galula teach the system recited above, wherein the combination of Mitsuhiro and Galula, fails to expressly teach the second predetermined period being a time period until the second communication unit receives two first signals after the second communication device has started up to operate.
Takada, however discloses, the second predetermined period being a time period until the second communication unit receives two first signals (¶0114 first cycle communication starts, transmits the message A; ¶0115 first cycle communication starts, transmits the message B; ¶0117 message A received by ECU 1b; ¶0120 message B received by ECU 1b; messages received during second cycle) after the second communication device has started up to operate. (¶0111 communication starts by wake-up of each of the ECUs; ECU 1 b; ¶0148 ECU in communication system wakes up, power-on, start-up sequence).
Thus given the teachings of Takada it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Takada, Mitsuhiro and Galula for One of ordinary skill in the art would be motivated to allow for second device starts/wakes after receiving two communications/messages during second fixed cycle. One of ordinary skill in the art would be motivated to allow for each ECU transmit a sleep request before transitioning to sleep mode. (See Takada para 0234)
As to claim 13, the combination of Mitsuhiro, Galula and Takada teach the system recited in claim 1, wherein Mitsuhiro further teaches The communication system according to claim 1, wherein, if the first signal is received at a shorter interval than the first predetermined period after the second predetermined period has elapsed, detecting the received first signal as the abnormality of the communication state of the communication message in the network. (¶0045 communication message M1 is shorter than the transmission interval T1(first interval); ¶0047 communication message M1 is delayed; determines that an abnormality has occurred in the communication state of the communication message).
As to claim 14, the combination of Mitsuhiro, Galula and Takada teach the system recited in claim 1, wherein Mitsuhiro further teaches The communication system according to claim 1, wherein the second predetermined period is set as a period until all signals associated with the identification information allocated to the communication apparatus are received and stored to the memory. (¶0021 a communication message is provided with a message ID; content of the communication message is stored; ¶0038 reception interval of the communication message; reception interval T1L).
As to claim 15, the combination of Mitsuhiro, Galula and Takada teach the system recited in claim 1, wherein Mitsuhiro further teaches The communication system according to claim 1, wherein the first communication unit transmits the first signal to the second communication unit at a shorter cycle than the first predetermined period until the first communication unit receives an acknowledge notification of receiving the first signal from the second communication unit after the second communication device has started up. (¶0035 first ECU transmitting the communication message and the second ECU receiving the communication message; ¶0042 Transmitting determination result (acknowledgement of) transmission / reception properly performed; ¶0045 communication message M1 is shorter than the transmission interval T1(first interval).
As to claim 16, the combination of Mitsuhiro, Galula and Takada teach the system recited in claim 1, wherein Takada further teaches the communication system according to claim 15, wherein, after the first communication unit has received the acknowledge notification from the second communication unit, (¶0111 transmission is started by the ECU 1 a; ¶0121 message, received by ECUs 1 b; ¶0152 response of the ACK is received from at least another ECU 1) the first communication unit transmits next first signal to the second communication unit at a timing that matches the transmission cycle of the first signal which starts at an initial transmission of the first signal from the first communication unit to the second communication unit. (¶0035 first ECU 11 transmitting the communication message M1 (first message) and the second ECU 12 receiving the communication message; ¶0041 calculates, interval timing; comparison between the current communication timing and the previous communication timing; ¶0048 transmission timing similarly).
Thus given the teachings of Takada it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Takada, Mitsuhiro and Galula for One of ordinary skill in the art would be motivated to allow for receiving acknowledgement of receiving two communications/messages during fixed cycle. One of ordinary skill in the art would be motivated to allow for examining message field of messages to determine if messages were transmitted. (See Takada para 0103)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhiro (JP2014187445) in view of Galula (US20170013005) and in further view of Takada (US20130139018) an in further view of Enomoto (US20060287805)

As to claim 5, although the combination of Mitsuhiro, Galula and Takada teach the system recited in claim 1, wherein the combination of Mitsuhiro, Galula and Takada fail to expressly teach The communication system according to claim 1, wherein the second predetermined period includes a period after an ignition is controlled from an OFF state to an ON state.
Enomoto, however discloses, the communication system according to claim 1, wherein the second predetermined period includes a period after an ignition is controlled from an OFF state to an ON state. (¶0028 from the power-off command status to the power-on command status; ¶0031 predetermined time interval (for) power commands; ¶0047 ignition switch of the vehicle is switched on; ¶0075 intervals to measure switch power state)
Thus given the teachings of Enomoto it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Enomoto, Mitsuhiro, Galula and Takada for controlling an ignition state via communications device/unit during fixed cycle. One of ordinary skill in the art would be motivated to allow for implementing fail-safe process when power supply detect abnormality. (See Enomoto para 0087)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456